Order entered on October 18, 1962, requiring purchaser appellant to complete its purchase of the foreclosed premises within 15 days from the service of a certified copy of the order, unanimously modified, on the law, on the facts and in the exercise of discretion, so as to provide that the purchaser appellant is to complete its purchase within 15 days after demand therefor made after final determination of the action for a declaratory judgment pending in the Supreme Court of the County of New York, Index No. 10,999— 1961, entitled 2-4 Amsterdam, Avenue Corp. v. Murray Fabricant, and, as so modified, affirmed, with $20 costs and disbursements to appellant against plaintiff-respondent. Appellant, who is willing to take title, should not in equity be burdened with the pending litigation affecting the subject matter of this action. (See Simon v. Vanderveer, 155 N. Y. 377; 92 C. J. S., Vendor and Purchaser, § 196, subd. b.) Settle order on notice. Concur—‘Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ. [36 Misc 2d 983.]